DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2019 and 2/23/2021 are being considered by the examiner.
Status of Claims
This office action is in response to “Claims filed on 10/6/2021”.  Applicant’s amendments of claims 1, 10 and 13; cancellation of claims 11, 12, 16-20 and submission of new claims 21-25 with the same reply have been entered by the Examiner.  Upon entry of the amendments, claims 1-10, 13-15, 21-25 are pending wherein claims 1 and 10 are independent.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Note applicable to all claims being rejected in this Office action: Examiner notes that the limitations “directly”, "over", "layer", "portion" “in” “aligned” are being interpreted broadly in accordance with MPEP. Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. The claim presently disclose a structural limitation (i.e. overlap, layer, portion, contact) that is taught by prior art of record, therefore, the limitation is considered met by the prior art of record. Additionally, Merriam Webster dictionary defines the above limitations as “in a straight line from a particular position”, “above”, “one thickness lying over or under another”, “an often limited part of a whole”,  “ used as a function word to indicate position within limit” “to be in correct relative position” respectively. Further note the limitation “contact” is being interpreted to include "direct contact" (no intermediate materials, elements or space disposed there between) and "indirect contact" (intermediate materials, elements or space disposed there between).

Claims 1-2, 21, 23, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Park, Byung Jun (US 2008/0036023 A1 hereinafter Park).
Regarding Claim 1, Park discloses in Fig 2-3F:    A method for manufacturing an optical sensor, comprising:
providing a semiconductive layer (100) having an electrical circuit area  (40) and an optical sensing area (20);
forming a first electrical contact (125 above the area 20)  directly over the electrical circuit area;
 forming a first light guiding part (125 above area 40) directly over the optical sensing area simultaneously with forming the first electrical contact [Fig 3A], wherein a bottom of the first electrical contact (125 over 20) and a bottom of the first light guiding part (125 over 40) are both directly in contact with a horizontal upper surface of the semiconductive layer (100), and a height of the first electrical contact is identical to a height of the first light guiding part (See Fig 2, 3A); 
forming a first metal layer  (130) directly over the first electrical contact (125) ; 
forming a second light guiding part (140 over 40) directly over the first light guiding part (125 over 40) simultaneously with forming a second electrical contact (140 over 20) directly over the first electrical contact (125 over 20);

forming an aperture (Opening in 160) in the thick metal layer, wherein the aperture aligning with the optical sensing area (20) (See Fig 3E) [0041, 0049, 0050, 0052].

Regarding Claim 2, Park discloses in Fig 2-3F:    The method of Claim 1, wherein the first electrical contact (125) and the first light guiding part (125) comprise tungsten [0060].

Regarding Claim 21, Park discloses in Fig 2-3F:    The method of Claim 1, wherein a thickness of the thick metal layer(160) is larger than 4,000 angstroms [0050].

Regarding Claim 23, Park discloses in Fig 2-3F:    The method of Claim 2, wherein a material of the first light guiding part [0060: W] is different from a material of the third light guiding part [0060: Cu].

Regarding Claim 24, Park discloses in Fig 2-3F:    The method of Claim 23, wherein the third light guiding part comprises aluminum [0060: Al].

Claims 3-4, 7, 8 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Park, Byung Jun (US 2008/0036023 A1 hereinafter Park) in view of Ishibe et al (US 2008/0251874 A1 hereinafter Ishibe).
Regarding Claim 3, Park discloses in Fig 2-3F:    The method of Claim 1, wherein the forming the second light guiding part (125) simultaneously with forming the first metal layer (130) comprises:
formiing an aluminum layer over the electrical circuit area and the optical sensing area [0179]; and
forming a lower dielectric layer (135 in Fig 3B)
Park does not disclose: patterning the aluminum layer and that the lower dielectric layer is formed by a high density plasma deposition operation, conformably over the aluminum layer after patterning the aluminum layer.
However, Ishibe teaches in a similar process: patterning the aluminum layer and that the lower dielectric layer is formed (6b is a HDP oxide which is formed by a HD plasma deposition process) by a high density plasma deposition operation [0180], conformably over the aluminum layer after patterning the aluminum layer [0178-0181].
References Park and Ishibe are analogous art because they both are directed to image sensors and one of ordinary skill in the art would have had a reasonable expectation of success to modify method of Park with the specified features of Ishibe because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Park and Ishibe so that patterning the aluminum layer and that the lower dielectric layer is formed by a high density plasma deposition operation, conformably over the aluminum layer after patterning the aluminum layer as taught by Ishibe in Park’s method since, metal layers 

Regarding Claim 4, Park and Ishibe disclose: The method of Claim 3. Park further discloses in Fig 2-3F forming an upper dielectric layer (150) and forming an electrical via (See Fig 3C); forming an electrical via (140) directly on the first metal layer (130) over the electrical circuit area (40) and a third light guiding part (140) directly on the second light guiding part (130) over the optical sensing area (20), the first metal layer, the electrical via and the third light guiding part being surrounded by intermetal dielectrics (120, 135,150).
Park does not disclose: further comprising: forming an upper dielectric layer over the lower dielectric layer by a plasma-enhanced deposition operation; and
However, Ishibe in a similar process teaches: further comprising: forming an upper dielectric layer (6c) over the lower dielectric layer ((6b is a HDP oxide which is formed by a HD plasma deposition process) by a plasma-enhanced deposition operation [0180]; and
References Park and Ishibe are analogous art because they both are directed to image sensors and one of ordinary skill in the art would have had a reasonable expectation of success to modify method of Park with the specified features of Ishibe because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Park and Ishibe so that forming an upper dielectric layer over the lower dielectric layer by a plasma-enhanced 

Regarding Claim 7, Park discloses in Fig 2-3F: The method of Claim 1.
Park does not disclose: wherein the forming the second light guiding part simultaneously with forming the first metal layer comprises:
forming intermetal dielectrics having at least one aperture over the electrical circuit area and the optical sensing area; and forming a copper layer in the at least one aperture.
However, Ishibe in a similar process teaches: wherein the forming the second light guiding part simultaneously with forming the first metal layer comprises:
forming intermetal dielectrics having at least one aperture over the electrical circuit area and the optical sensing area; and forming a copper layer in the at least one aperture [0172, 0179-0181].
References Park and Ishibe are analogous art because they both are directed to image sensors and one of ordinary skill in the art would have had a reasonable expectation of success to modify method of Park with the specified features of Ishibe because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Park and Ishibe so that wherein the forming the second light guiding part simultaneously with forming the first metal layer comprises: forming intermetal dielectrics having at least one aperture over the electrical circuit area and the optical sensing area; and forming a copper layer in the at 

Regarding Claim 8, Park and Ishibe disclose: The method of Claim 7, 
Park does not disclose: wherein forming the copper layer comprises a depositing operation and a planarization operation.
However, Ishibe in a similar process teaches in Fig 1/6: wherein forming the copper layer comprises a depositing operation and a planarization operation [0178-0180].
References Park and Ishibe are analogous art because they both are directed to image sensors and one of ordinary skill in the art would have had a reasonable expectation of success to modify method of Park with the specified features of Ishibe because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Park and Ishibe so that wherein forming the copper layer comprises a depositing operation and a planarization operation as taught by Ishibe in Park’s method since, deposition and planarization of metals is one of the common processes to form multi layer metal structures in semiconductor arts to remove electrical shorts between different levels of metallization.

Regarding Claim 22, Park and Ishibe disclose: The method of Claim 4, wherein a side of the first metal layer (130) and a side of the third light guiding part (140) are .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to claim 1 above, and further in view of Tokuda et al (US 2009/0166514 A1 hereinafter Tokuda).
Regarding Claim 5, Park and Ishibe disclose:    The method of Claim 4, Park further discloses in Fig 2-3F further comprising:
forming a plurality of metal layers and electrical vias (140,145) over the first electrical contact (125) and the second electrical contact (130); and forming a plurality of light guiding parts (140,145) over the optical sensing area; wherein the uppermost  metal layer (160) is formed over the plurality of metal layers, electrical vias, light guiding parts, and intermetal dielectrics (135, 120, 150).
Park and Ishibe do not disclose: the uppermost metal layer being thicker than any of the plurality of metal layers
However, Tokuda in a similar phot diode teaches in Fig 4: the uppermost metal (324) layer being thicker than any of the plurality of metal layers [0059-0061]
References Park, Ishibe and Tokuda are analogous art because they both are directed to image sensors and one of ordinary skill in the art would have had a reasonable expectation of success to modify method of Park and Ishibe with the specified features of Tokuda because they are from the same field of endeavor.
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Park Ishibe and Tokuda as applied to claim 5 above, and further in view of Lee et al (US 6861686 B2 hereinafter Lee)  .
Regarding Claim 6, Park, Ishibe and Tokuda disclose:  The method of Claim 5
Park, Tokuda and Ishibe does not disclose that the filling dielectric into the aperture is formed by a spin-on glass operation.
However, Lee in a similar photosensor device discloses in Fig 7H that the filling dielectric (290: silicon dioxide) is formed by a spin-on glass operation (Col 8 lines 46-48).
References Park, Ishibe, Tokuda and Lee are analogous art because they both are directed to image sensors and one of ordinary skill in the art would have had a reasonable expectation of success to modify method of Park, Ishibe and Tokuda with the specified features of Lee because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Park, Ishibe and Tokuda and Lee so that the filling dielectric is formed by a spin-on glass operation as taught by Lee in .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to claim 1 above, and further in view of Tsai et al (US 20120156100 A1 hereinafter Tsai).
Regarding Claim 9, Park discloses in Fig 2-3F:    The method of Claim 1 and forming a photodiode (CIS).
Ishibe does not disclose: further comprising: forming a filter layer over and across the electrical circuit area and the optical sensing area.
forming a waveguide structure over the filter layer; and
forming a sample-holding portion in the waveguide structure, wherein the waveguide structure is configured to direct a first light to shine on a sample placed in the sample-holding portion, and the filter layer is transparent to a second light emitting from the sample as a result of the first light shining on the sample.
However, Tsai in a similar image sensor device discloses in Fig 3-4: further comprising: forming a filter layer (700) over and across the photo detector (300) in the substrate (301).
forming a waveguide structure (150/170) over the photo diode (300) [0027]; and 
forming a sample-holding portion (400) in (interpreted broadly per MPEP 2111 and 2111.01 as per note above)  the waveguide structure, wherein the waveguide structure is configured to direct a first light o shine on a sample placed in the sample-holding portion, and the filter layer (700) is transparent to a second light emitting from 
References Park and Tsai are analogous art because they both are directed to image sensors and one of ordinary skill in the art would have had a reasonable expectation of success to modify method of Park with the specified features of Tsai because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Park and Tsai so that the process comprises forming a waveguide structure over the filter layer; and forming a sample-holding portion in the waveguide structure, wherein the waveguide structure is configured to direct a first light having a wavelength of from 450 nm to 500 nm to shine on a sample placed in the sample-holding portion, and the filter layer is configured to absorb a background light having a wavelength of 488 nm as taught by Tsai in Park’s method since, this advantage reducing the noise induced from the impurities and/or defects outside of the effective excitation zone. (Tsai [0025]).

Allowable Subject Matter
Claims 10, 13-15 and 25 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to claim 10, the primary reason for allowance is that the prior art of record either 
Dependent claims 13-15 and 25 are allowed based on virtue of their dependencies 
The most relevant prior art references Adkisson (US 2006/0113622 A1) in Fig 1-6, Komoguchi (US 2006/0115230 A1)  in Fig 13K and Lee (US 2005/0285215 A1) in Fig 7A, substantially teach the limitations of the claim 1, with the exception of the limitations described in the preceding paragraph. None of the prior art by itself or in combination teaches that the continuous surface composes of a surface of the metal spacer facing the dielectric in aperture and a side of the thick metal layer. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner agrees with Applicant’s arguments with respect to Ishide and 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564.  The examiner can normally be reached on Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NISHATH YASMEEN/Primary Examiner, Art Unit 2811